We were not able to agree with appellant's contention originally considered, that the ordinance *Page 552 
attacked by him was a speed regulation; but he now urges that if same be a traffic law, it is unreasonable, arbitrary and therefore void. He urges that for one coming to a street denominated in the ordinance a "Right-of-Way Street", to be compelled to come to a full stop before entering or crossing said street, is in conflict with Art. 820-K, Subdivision E, Vernon's 1920 Statutes (Art. 801, Subdivision E, Texas P. C. 1925), which provides that a vehicle approaching an intersection of public highways shall yield the right-of-way to a vehicle approaching such intersection from the right of such first-named vehicle — and that in case of such conflict between an ordinance and a State law, the former must fall. The principle invoked is sound. Branch's Annotated P. C., Sec. 416 for authorities. However, we call attention to the fact that if there be such conflict, the full text of the Statute referred to, commonly known as the "Rule of the Road" specifically states that same has no application to localities controlled by ordinances or regulations rightfully enacted by local authorities which might otherwise conflict. We are thus thrown back upon the general contention made, viz: that the ordinance is unreasonable and arbitrary.
General rules seem favorable to upholding an ordinance thus attacked, and if the matter is in doubt — such ordinance will be upheld. Ex Parte Gregory, 20 Tex.Crim. App. 216; Ex Parte Battis, 40 Tex.Crim. Rep.; Ex Parte Vance, 42 Tex. Crim. 623. We can not say that it is unreasonable for a city such as El Paso to declare by ordinance that certain streets shall be "Right-of-Way Streets", simply by inspection of the ordinance; nor does it suffice to show same unreasonable simply to admit that at certain times of the day or night the traffic on such streets is not heavy, or that some such street runs a mile and a half from the business center of the city, or that such street does not connect with any main artery to or from the business district, or that such ordinance may cause vehicles moving one behind the other to "bunch", or that there is expense attached to stopping and starting automobiles. None of these considerations affect the reasonableness of an ordinance, if same makes for the safety, health and welfare of the community. Nor does the fact that streets in the business areas are exempted by the terms of the ordinance, affect its reasonableness.
Speaking generally, when certain streets are declared right-of-way streets, this would seem to carry with it a degree of *Page 553 
assurance of freedom on such streets, possibly of a greater rate of speed, etc. This assurance could not exist in the absence of some corresponding restraint upon those persons entering or crossing such right-of-way streets, else all would fare alike and the ordinance be thus inoperative for the purpose intended. Traffic "bunches" in every light signal district of any city, and cars — one behind the other — must come to a stop and undergo, if that be a fact, the expense of shifting gears and starting, when allowed by such signals to proceed — but this would not support any claim that a light signal ordinance would be deemed unreasonable. Boulevards and right-of-way streets in many of our cities are situated long distances from the business areas, and may not lead thereto, but this does not argue a transgression of the rule of reason in selecting and declaring these to be such privileged thoroughfares.
As to any claim that such ordinance is arbitrary in selecting certain streets, and thus empowering them, either in whole or in certain named stretches thereof, such selection must be shown by him who so asserts, to be the result of caprice, or without considerate determining, contrary to judgment or reason, tyrannical or despotic in its nature or operation. Such showing does not seem to have been made in the instant case. We do not know why the named streets were selected and made "Right-of-Way. Streets", but must presume that the power that so created them had sufficient reason therefor, and especially in the absence of proof to the contrary.
Being unable to agree with appellant, we are compelled to overrule his motion for rehearing, and it is so ordered.
Overruled.